Citation Nr: 1426935	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Denver, Colorado, in August 2013.  A transcript of this hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  Specifically, the Veteran claims that he was exposed to lots of noise in service while serving as an electrician's mate on a flight deck and in engine rooms.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hearing loss or tinnitus.  However, a May 1975 Report of Medical Examination revealed a puretone threshold of 25 decibels at 2000 Hertz in the right ear.  A May 1979 Report of Medical Examination revealed a puretone threshold of 25 decibels at 500 Hertz bilaterally.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Post-service audiological testing for the Veteran's employment revealed puretone thresholds within normal limits bilaterally at 500, 1000, 2000, 3000, and 4000 Hertz in July 1979.  However, an audiometric technician's comment on this July 1979 record noted "consistent with high noise exposure."  
		
In August 2011, the Veteran underwent a VA examination.  Upon examination of the Veteran and review of the claims file, the examiner concluded that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the claims file indicates audiometric records from 1975 and 1979; there is no change in hearing which would be considered significant, bilaterally.  The examiner also determined that the Veteran's tinnitus is not caused by or a result of military noise exposure, noting that the reported onset is about the past 20 years, not prior, not during the military, as asked specifically; onset is not consistent with military service.

In his May 2012 substantive appeal, the Veteran asserted that his tinnitus has, in fact, been present since his military service.  

In a January 2013 private record from Miracle Ear, it was noted that, even though the Veteran's hearing was within normal limits when he was discharged, damage to the nerve was done at that time.  Over time, exposure to loud noise can manifest to both tinnitus and sensorineural hearing loss.    

In light of the fact that the August 2011 VA examiner failed to discuss the comment on the July 1979 post-service employment audiological record, and the Veteran has since asserted that his tinnitus has existed since service, the Board finds this opinion is inadequate.  Additionally, the Board finds that the January 2013 private opinion is inadequate, as there is no indication that this examiner reviewed the entire claims file or considered any post-service noise exposure, and the phrase "exposure to loud noise can manifest to both tinnitus and sensorineural hearing loss" is speculative.     

As such, the Board finds that a new VA audiological examination is necessary for the proper assessment of the Veteran's claims for service connection for tinnitus and hearing loss.  38 U.S.C.A. § 5103A (West 2002). 
Further, upon remand, any and all available VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from Cheyenne and Denver (and associated clinics) dated from 2011 to the present. 

2. Schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner must render an opinion as to whether the Veteran currently has hearing loss of either ear or tinnitus. If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus began in, or were caused or aggravated by, his military service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached and to discuss the significance, if any, of the 1979 audiogram report. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

